PER CURIAM.
The plaintiff was the only witness called. An examination of the testimony satisfies us that the trial justice was warranted in rendering judgment in favor of the defendant. The reason given by said justice for the decision is that “he refused to accept plaintiff’s testimony as true.” We do not think the case at bar comes within the rule laid down in Lewis v. N. Y. City Ry. Co. (App. Term, May, 1906) 99 N. Y. Supp. 462. The testimony is not clear and free from inherent improbabilities. Judgment affirmed, with costs to the respondent.
GILDERSLEEVE and DOWLING, JJ., concur. DUGRO, J„ taking no part.